DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicants amendments and arguments filed on 03/01/2022. 
Claim 1 has been amended.
Claim 14 has been newly added.
Claims 2-8 are cancelled.
Claims 1 and 9-14 are pending and presented for examination.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-14 are rejected under 35 ULS.C. 103 as being unpatentable aver Cheon et al. (US 2011/0123439) in view of Seweryn Krajewski el al (Annual Report 2012, institute of Nuclear Chemistry and Technology, pages 35-37).
Cheon discloses a dual-modality PET (positron emission tomography/MRI (magnetic resonance imaging) contrast agent, a hybrid nanoparticle comprising: (a) a magnetic signal generating core; (b) 4 water-soluble multi-functional ligand: and (c) a positron emitting factor linked to the water-soluble multifunctional ligand (abstract). In a preferable embodiment, various positron emitting radioisotopes bound to the water- soluble multifunctional ligand through a coordination bond by attachment of an additional chelating compound such as DOTA and its derivatives, TETA and is derivatives, EDTA and its derivatives, DTPA and its derivatives and so on (071). The positron emitting radioisotope which is covalently bound to the water-soluble multifunctional ligand includes 43Sc, 44Sc, and so on (0069). In addition to imaging ability, the contrast agent refers to a nanoparticle In which a bio-molecule (example: an antibody, a protein, a peptide, a nucleic acid, an enzyme, etc.) or a chemically active substance (example: a monomer (drug containing anti-cancer drug, vitamins, folic acid}, a polymer, a fluorescent substance, a drug, etc.) are bound to the active ingredient of the ligand in dual-modality PET/MARI contrast agent through a covalent bond, an ionic bond or a hydrophobic interaction (0072). Additional disclosure includes that the magnetic nanoparticle coated with the water-soluble multifunctional ligand having excellent magnetic property and MR imaging effect is inked to the positron emitting factor, providing the dual-modality contrast agent with imaging potential of PET and MR.
Cheon fails to disclose radiopharmaceutical comprising 43Sc has a radio content of 100 to 500 MBq in the composition,
Krajewski discloses cyclotron production of Sc on natural calcium carbonate target (abstract), The analysis results obtained from the optimization studies showed in the range of α-particle energy on the target material, the production yielded a 102.5 MBq/p radio content (page 36, Table 2}. Krajewski discloses that the method can give the highest activities of 43Sc because the accessible oration beam current in common cyclotrons is several times higher than those of other charged particles. Additional disclosure includes that radionuclide purity of the obtained 43Sc (in the nuclear reaction 40Ca(a,p)43Sc) was higher than 99.8% and target production is sufficient to obtain the activity of 43Sc necessary for preparing several doses of 43Sc -based radiopharmaceuticals.
NOTE: with respect to 43Sc having a radio content of 200 MBq in radiopharmaceutical would have been obvious to one of ordinary Skill in the art at the time the invention was made to optimize the production of 43Sc, to obtain a 43Sc having a radio content of 200 MBq employing optimal purification process and conditions without undue experimentation. Moreover, instant claim 1, recites “wherein the radiopharmaceutical has a 43Sc to a radio content of 100 to 500 MBq” which is either in volume per ml or as MBq/mg, it is not a concentration, or even a dosage form, just it is an amount of radioactivity required. One of ordinary skill in the art would have a reasonable expectation of success because routine optimization of the prior art purification procedure is within the capability of one of ordinary skill in the art. See MPEP § 2144.05 which states: [W]here the general conditions of a claim are disclosed in the prior art, ft is not inventive to discover he optimum or workable ranges by routine experimentation. Furthermore, the optimization of the pharmaceutical formulation with ingredients well known in the pharmaceutical art is considered well within the competence level of an ordinary skited artisan in the pharmaceutical sciences, involving merely routine ski in the ark it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPO21S (CCPA 1980}
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate 43Sc having a radio content of 102.5 MBq/p into Cheon’s composition as taught by Krajewski. The person of ordinary skill in the art would have been motivated lo make those modifications because Krajewski teaches that 43Sc finds application in diagnostics, because of its better nuclear properties than those of 43Sc, like lower maximum energy of (β+-particles and lower energy of emitted λ- rays and reasonably would have expected success because Sc having a radio content of 102.5 MBq may find application in diagnostics and therapy to maintain the same pharmacological properties of the injected radiopharmaceuticals.


Applicant’s arguments filed on 03/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that limitations in claim 1 do not concern a production yield, but rather concern an amount for a dose. This argument is not persuasive. Claim 1 does not have a dose, but is just a radiopharmaceutical to be applied in positron emission tomography, wherein the radiopharmaceutical has a 43Sc to a radio content of 100 to 500 MBq, i.e., to certain amount of 43Sc and would not have suggested that content in claim 1 is for events of radiation emission or disintegration per second. 
Additionally, applicants have resorted to the use of product-by-process format for example in claim 1. The 35 USC 103 rejection set forth above is proper because the product-by-process format that applicant incorporated does not impart any structural difference with the prior art product. Please note that in product-by-process claims, “once a product appearing to be substantially identical and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composite structure as recited differs and, if so, to what extent, from that of the discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
NOTE: with respect to 43Sc having a radio content of 200 MBq in radiopharmaceutical would have been obvious to one of ordinary Skill in the art at the time the invention was made to optimize the production of 43Sc, to obtain a 43Sc having a radio content of 200 MBg employing optimal purification process and conditions without undue experimentation. Moreover, instant claim 1, recites “wherein the radiopharmaceutical has a 43Sc to a radio content of 100 to 500 MBq” which is either in MBq/mL or as MBq/mg, it is just an amount of 43Sc required and not a concentration or even a dosage form administered. One of ordinary skill in the art would have a reasonable expectation of success because routine optimization of the prior art purification procedure is within the capability of one of ordinary skill in the art. Sea MPEP § 2144.05 which states: [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover he optimum or workable ranges by routine experimentation. Furthermore, the optimization of the pharmaceutical formulation with ingredients well known in the pharmaceutical art is considered well within the competence level of an ordinary skited artisan in the pharmaceutical sciences, involving merely routine skill in the art it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPO21S (CCPA 1980).
However, applicant has not demonstrated that the composition of the primary reference Cheon et al. (US 2011/0123439) would not generate radiopharmaceutical having events of radiation emission or disintegration per second as claimed. Secondary reference Krajewski is relied upon to show that certain quantities of 43Sc purity obtained was higher than 99.8% and as a function of the energy of alpha-particles on the target material. And claim 1 is written in such way that it does not say that the 43Sc dose is 100 to 500 MBq/mg.
Further applicant argues that the prior art does not suggest a radiopharmaceutical that has a 43Sc to a radio content of 100 to 500 MBq. This argument is not persuasive since, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Further both Cheon and Krajewski reference are suggestive of 43Sc-based radiopharmaceuticals, and target production sufficient to obtain the activity of 43Sc necessary for preparing several doses of 43Sc-based radiopharmaceuticals and the confirmation of high labelling yield of one of the model DOTA-peptides. 

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618